Case: 18-10708     Document: 00516071635          Page: 1    Date Filed: 10/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 27, 2021
                                   No. 18-10708
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Wayne Bevill,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:16-CV-3152


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          The district court dismissed Joshua Wayne Bevill’s claims of
   ineffective assistance of counsel for lack of prosecution after notices mailed
   to Bevill in federal prison were returned as undeliverable. After learning of
   the mix-up, Bevill corrected his address and asked the district court to
   reconsider its dismissal under Federal Rule of Civil Procedure 60(b)(6).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10708        Document: 00516071635         Page: 2   Date Filed: 10/27/2021




                                     No. 18-10708


   Because the district court abused its discretion in denying Bevill’s motion to
   reopen, we VACATE and REMAND for consideration of the merits of
   Bevill’s claims.
                                          I.
          Joshua Wayne Bevill was convicted of one count of mail fraud, two
   counts of securities fraud, and one count of wire fraud. The court sentenced
   him to 300 months in prison, to run consecutively to a 60-month sentence
   from an earlier case. Bevill appealed his conviction, asserting that his
   prosecution violated a plea agreement from that prior proceeding. United
   States v. Bevill, 611 F. App’x 180, 182 (5th Cir. 2015). We affirmed his
   conviction. Id. at 182–83.
          Bevill now challenges his imprisonment on different grounds. He filed
   a timely section 2255 petition in November 2016, claiming violations of his
   Sixth Amendment right to the effective assistance of counsel.
          The district court never considered the merits of Bevill’s ineffective
   assistance claims.    The parties fully briefed Bevill’s petition, but the
   magistrate judge initially assigned to the case retired before ruling on it. The
   district court reassigned the case to a new magistrate and mailed notice of the
   change to Bevill’s address of record at the Berlin Federal Correctional
   Institution. That notice was returned to the court as undeliverable because
   Bevill had been transferred to a new facility.
          Citing Bevill’s failure to update his address, the district court
   dismissed his petition sua sponte and without prejudice in April 2018 for
   failure to prosecute. Notice of that judgment was also returned to the court
   as undeliverable.
          Despite not receiving these notices, Bevill feared that something was
   wrong. He wrote to the district court in April 2018, expressing concern that




                                          2
Case: 18-10708     Document: 00516071635           Page: 3    Date Filed: 10/27/2021




                                    No. 18-10708


   he had not received an update on his case in nearly a year. He also informed
   the court of his new address at the Federal Medical Center in Fort Worth.
          A month later, Bevill requested reconsideration of the district court’s
   dismissal, claiming that he had attempted to send the court an updated
   address back in 2017 but it was never received due to problems with the
   prison mail system. The court construed his filing as a motion for relief from
   a judgment under Federal Rule of Civil Procedure 60(b)(6). The district
   court denied Bevill’s Rule 60(b) motion without reasons.
          Bevill sought a certificate of appealability, which this court granted on
   the following issues: (1) whether the district court’s dismissal without
   prejudice was effectively a dismissal with prejudice and (2) whether the
   district court abused its discretion by denying Bevill’s Rule 60(b) motion.
   We then issued a limited remand, asking the district court to explain its
   reasons for denying Bevill’s Rule 60(b) motion. The district court explained
   that it denied Bevill’s motion to reopen for the same reason it dismissed his
   section 2255 petition—Bevill had failed to inform the court of his new
   address for at least three months without explanation.
                                         II.
          We review the denial of a Rule 60(b) motion for abuse of discretion.
   Hall v. Louisiana, 884 F.3d 546, 549 (5th Cir. 2018). When denying relief
   means that no court will consider the merits of the underlying claim, we apply
   a “lesser standard of review” under which “even a slight abuse” justifies
   reversal. Ruiz v. Quarterman, 504 F.3d 523, 532 (5th Cir. 2007) (quoting
   Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A Jan. 1981)).
   Because Bevill filed his Rule 60(b) motion before his deadline to appeal, we
   can consider the underlying judgment in determining whether the district
   court abused its discretion. Harrison v. Byrd, 765 F.2d 501, 503–04 (5th Cir.
   1985)).




                                          3
Case: 18-10708        Document: 00516071635          Page: 4    Date Filed: 10/27/2021




                                      No. 18-10708


          Federal Rule of Civil Procedure 60(b)(6) empowers a district court to
   relieve a party from a final judgment for “any . . . reason that justifies relief.”
   FED. R. CIV. P. 60(b)(6).       It is a catchall provision that encompasses
   “extraordinary circumstances” not covered by the Rule’s other, more
   specific provisions. Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002)
   (citation omitted). The court may consider “a wide range of factors” to
   determine whether the circumstances justify relief. Buck v. Davis, 137 S. Ct.
   759, 778 (2017).
          As justification for the Rule 60(b)(6) relief he seeks, Bevill emphasizes
   the district court’s plain error in dismissing his petition. Dismissals without
   prejudice are treated as dismissals with prejudice when the statute of
   limitations has run by the time of dismissal. Sealed Appellant v. Sealed
   Appellee, 452 F.3d 415, 417 (5th Cir. 2006); see also McCullough v. Lynaugh,
   835 F.2d 1126, 1127 (5th Cir. 1988). The district court’s nominal dismissal
   without prejudice of Bevill’s petition was prejudicial in effect. Bevill had one
   year from the date his conviction became final to collaterally attack his
   conviction. 28 U.S.C. § 2255(f)(1). That year ended while Bevill’s petition
   was still pending before the district court. Because Bevill was time-barred
   from refiling his petition, the district court “overlooked and failed to consider
   [a] controlling principle of law” when it dismissed his petition without
   finding that with-prejudice dismissal was warranted. Harrison, 765 F.2d at
   503.
          Because dismissal with prejudice “is an extreme sanction that
   deprives a litigant of the opportunity to pursue his claim,” Lozano v. Bosdet,
   693 F.3d 485, 490 (5th Cir. 2012) (internal quotation and citation omitted),
   it is only warranted on “a clear record of delay or contumacious conduct by
   the plaintiff” when “lesser sanctions would not serve the best interests of
   justice.” Sealed Appellant, 452 F.3d at 417 (citation omitted). Even with such
   a showing, we often require an aggravating factor, like the plaintiff’s intent to



                                           4
Case: 18-10708      Document: 00516071635           Page: 5    Date Filed: 10/27/2021




                                     No. 18-10708


   delay, the plaintiff’s personal responsibility for the delay, or actual prejudice
   to the defendant. Gates v. Strain, 885 F.3d 874, 883 (5th Cir. 2018); see also
   Sealed Appellant, 452 F.3d at 418 (“[A]ggravating factors must ‘usually’ be
   found[.]”). As the district court did not recognize the prejudicial effect of its
   dismissal, it did not cite any such factors.
          Looking at the record ourselves, we do not see the type of delay
   necessary for a prejudicial dismissal. The district court noted that Bevill
   waited “at least three months” before informing the court of his new address.
   But in a sworn statement, Bevill claimed that he sent the district court notice
   of his new address just weeks after being transferred from the Berlin prison.
   Even if Bevill never sent this notice, three months of delay does not usually
   warrant dismissal with prejudice. Millan v. USAA Gen. Indem. Co., 546 F.3d
   321, 326–27 (5th Cir. 2008) (The plaintiff’s delay “must be longer than just
   a few months; instead, [it] must be characterized by significant periods of
   total inactivity.”) (quotation and citation omitted). Bevill is not responsible
   for any other delay; he responded to all prior pleadings and orders in a timely
   manner.
          In fact, the merits of Bevill’s petition had been fully briefed when the
   district court dismissed the petition for failure to prosecute. Cases are
   typically dismissed for failure to prosecute when the plaintiff’s lack of
   engagement prevents full consideration of the merits. See, e.g., Burke v.
   Ocwen Loan Servicing, L.L.C., 855 F. App’x 180, 185 (5th Cir. 2021)
   (affirming dismissal for failure to prosecute because plaintiffs failed to amend
   their complaint by the court-ordered deadline); Dotson v. Tunica-Biloxi
   Gaming Comm’n, 835 F. App’x 710, 714 (5th Cir. 2020) (affirming dismissal
   for failure to prosecute because plaintiff “made no effort” to serve
   defendants).




                                           5
Case: 18-10708      Document: 00516071635           Page: 6    Date Filed: 10/27/2021




                                     No. 18-10708


          Bevill may have been negligent in not ensuring that the court received
   his notice, but “it is not a party’s negligence . . . that makes conduct
   contumacious; instead it is the ‘stubborn resistance to authority’ which
   justifies a dismissal with prejudice.” Millan, 546 F.3d at 327 (citation
   omitted). Bevill’s conduct falls short of this high bar.
          So the district court erred in never reaching the fully briefed merits of
   Bevill’s section 2255 petition. As a result, even a slight abuse of discretion
   warrants reversal of the Rule 60(b) denial. Ruiz, 504 F.3d at 532.
          Several of the Rule 60(b) equitable considerations point to the
   reinstatement of Bevill’s case. Eight factors inform review of a Rule 60(b)
   motion:
             (1) That final judgments should not lightly be disturbed;
             (2) that the Rule 60(b) motion is not to be used as a
             substitute for appeal; (3) that the rule should be liberally
             construed in order to achieve substantial justice;
             (4) whether the motion was made within a reasonable
             time; (5) whether if the judgment was a default or a
             dismissal in which there was no consideration of the
             merits the interest in deciding cases on the merits
             outweighs, in the particular case, the interest in the
             finality of judgments, and there is merit in the movant’s
             claim or defense; (6) whether if the judgment was
             rendered after a trial on the merits the movant had a fair
             opportunity to present his claim or defense; (7) whether
             there are intervening equities that would make it
             inequitable to grant relief; and (8) any other factors
             relevant to the justice of the judgment under attack.
   Seven Elves, 635 F.2d at 402; see also Haynes v. Davis, 733 F. App’x 766, 769
   (5th Cir. 2018) (“[W]e have used [the Seven Elves factors] as a guide in
   evaluating the strength of a motion brought pursuant to Rule 60(b)(6).”).




                                          6
Case: 18-10708      Document: 00516071635            Page: 7   Date Filed: 10/27/2021




                                      No. 18-10708


          The lion’s share of these factors favor reversal. Bevill filed his Rule
   60(b) motion before his deadline to appeal, a timeline that is not only
   “reasonable,” but also suggests that Bevill did not file the instant motion for
   the purpose of evading appellate procedure. See FDIC v. Castle, 781 F.2d
   1101, 1105 (5th Cir. 1986). Dismissal does not serve the interests of justice
   because it was not based on a thorough evaluation of the record. See Bundick
   v. Bay City Indep. Sch. Dist., 192 F.3d 126 (5th Cir. 1999) (unpublished)
   (vacating Rule 60(b) denial because the district court did not “do substantial
   justice” when it failed to consider the movant’s excuses for procedural
   default). No court has heard Bevill’s constitutional claim on the merits. See
   Seven Elves, 635 F.2d at 403 (“Rule 60(b) will be liberally construed in favor
   of trial on the full merits of the case.”). And finally, the United States has
   not identified any prejudice that would result from reversal of the Rule 60(b)
   denial “mak[ing] it inequitable to grant relief.” Castle, 781 F.2d at 1105
   (citation omitted).
          Indeed, the government is fully prepared to contest Bevill’s claims on
   the merits. It argues that the weaknesses of those claims warrant affirming
   the denial of Rule 60 relief. See Buck, 137 S. Ct. at 780. The strength of the
   underlying merits can be considered in reviewing a refusal to reopen a
   judgment, see id., but we have a hard time assessing the merits here because
   the judgment was based on a failure to prosecute rather than an evaluation of
   Bevill’s ineffective assistance claims. Even assuming arguendo that the
   merits factor weighs in the government’s favor, it would not be enough to
   overcome the other factors that tilt the other way.
          Because the district court failed to apply the with-prejudice standard
   when dismissing Bevill’s petition and the equitable considerations weigh in
   favor of reopening, Bevill is entitled to Rule 60 relief undoing the dismissal
   of his petition for failure to prosecute.




                                           7
Case: 18-10708    Document: 00516071635         Page: 8    Date Filed: 10/27/2021




                                 No. 18-10708


                                    ***
         We therefore VACATE the denial of Bevill’s Rule 60(b) motion and
   REMAND for consideration of the merits of his claims.




                                      8